COURT OF APPEALS
                                   Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 26th day of September, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00399-CR                                        (Tr.Ct.No. 97-832-K26)
GERARDO LEYVA
                                                                            Appellants,
                                           v.

THE STATE OF TEXAS
                                                                              Appellee

               On appeal to this Court from Williamson County, Texas.

                                       

                                   JUDGMENT
On appeal from the 26th District Court of Williamson County, Texas. Memorandum
Opinion Per Curiam.

THIS CAUSE was submitted to the Court on September 26, 2013, on a defective clerk’s
record, this Court’s notice, and appellant’s response to this Court’s notice. The Court,
having examined and fully considered the documents on file is of the opinion that we
lack jurisdiction over this cause. Accordingly, the appeal is hereby DISMISSED FOR
WANT OF JURISDICTION.


Costs of the appeal are adjudged against appellant, GERARDO LEYVA, although he is
exempt from payment due to his inability to pay costs. It is further ordered that this
decision be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK